DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 7-8, 12-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A method, comprising: receiving, by a user equipment (UE), configuration data indicating that the UE is configured to use 16-quadrature amplitude modulation (QAM) modulation; and communicating, by the UE, data over a physical shared channel using a transport block size (TBS) selected from a TBS table based on an indicated modulation and coding scheme (MCS) index corresponding to the 16-QAM modulation, wherein the MCS index is indicated in downlink control information (DCI), and wherein in response to the DCI indicating 16-QAM with repetition and an effective coding rate being smaller than a threshold, a quadrature phase-shift keying (QPSK) modulation is used to receive or transmit the data over the physical shared channel. Closest prior art, Rico Alvarino, discloses A method, comprising: receiving, by a user equipment (UE), configuration data indicating that the UE is configured to use 16-quadrature amplitude modulation (QAM) modulation; and communicating, by the UE, data over a physical shared channel using a transport block size (TBS) selected from a TBS table based on an indicated modulation and coding scheme (MCS) index corresponding to the 16-QAM modulation, wherein the MCS index is indicated in downlink control information (DCI),. However, prior art of record fails to disclose either alone or in combination the details of wherein in response to the DCI indicating 16-QAM with repetition and an effective coding rate being smaller than a threshold, a quadrature phase-shift keying (QPSK) modulation is used to receive or transmit the data over the physical shared channel, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2 and 6:
Claims 2 and 6 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein in response to the DCI indicating 16-QAM with repetition and an effective coding rate being smaller than a threshold, a quadrature phase-shift keying (QPSK) modulation is used to receive or transmit the data over the physical shared channel as recited in claims 7 and 14 for the same reason stated in claim 1 above.
Regarding claims 8 and 12-13:
Claims 8 and 12-13 are allowed as being dependent on claim 7.
Regarding claims 15-17 and 19:
Claims 15-17 and 19 are allowed as being dependent on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633